COURT OF CHANCERY
                                          OF THE
                                    STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                       LEONARD L. WILLIAMS JUSTICE CENTER
     VICE CHANCELLOR                                                   500 N. KING STREET, SUITE 11400
                                                                      WILMINGTON, DELAWARE 19801-3734


                                        January 13, 2021
     Mr. Fred Huffman
     SBI No. 00175294
     James T. Vaughn Correctional Center
     1181 Paddock Road
     Smyrna, DE 19977

                   Re:    Huffman, et al. v. DeMatteis, et al.,
                          C.A. No. 2020-0742-PWG

      Dear Mr. Huffman:

            This letter addresses the exceptions you took to an Order dated September 1,

      2020. 1 I will begin by briefly recounting the procedural history of this matter, Civil

      Action Number 2020-0742-PWG, which I will refer to as the “Second Action,” and

      the prior matter you filed, Civil Action Number 2020-0530-PWG, which I will refer

      to as the “First Action.” 2

            You commenced the First Action by letter dated June 9, 2020, which sought

      a writ of mandamus and asked this court to issue an injunction concerning the




      1
       C.A. No. 2020-0742-PWG (“Second Action”), Docket (“Dkt.”) 1, Order Granting, in
      Part, Denying in Part Appls. to Proceed in Forma Pauperis, Dismissing Action, and
      Denying Mot. for Reconsideration of Dismissal (“Order”).
      2
       C.A. No. 2020-0530-PWG (“First Action”), Dkt. 4, Order on in Forma Pauperis (“Final
      Report”).
C.A. No. 2020-0742-KSJM
January 13, 2021
Page 2 of 5

conditions of the James T. Vaughn Correctional Center ruing the COVID-19

pandemic.

          The First Action was assigned to Master Griffin. In her Final Report dated

June 30, 2020, Master Griffin granted your application to proceed in forma pauperis

in this matter. 3 Master Griffin then evaluated whether the legal theories you raised

are within this court’s jurisdiction.4 As she explained, a court has an independent

obligation to ensure the proper exercise of subject matter jurisdiction. She found

that your writ of mandamus fell outside the scope of this court’s jurisdiction and

dismissed the First Action for lack of subject matter jurisdiction. She dismissed the

First Action without prejudice to permit you the opportunity to reassert your claims

in the proper venue, the Superior Court of Delaware.5

          You then filed the Second Action in the Court of Chancery on July 15, 2020.6

Your initial filing comprised a letter seeking reconsideration of Master Griffin’s

dismissal of the First Action, a proposed class action pleading, applications to




3
    Id. at 2.
4
    Id. at 2.
5
    Id. at 3–4.
6
 Second Action Dkt. 18, Class Action Compl. Regarding Inj. Relief and Punitive
Damages.
C.A. No. 2020-0742-KSJM
January 13, 2021
Page 3 of 5

proceed in forma pauperis on behalf of yourself and the other proposed petitioners,

and a motion for the appointment of counsel.

         The Second Action was assigned to Master Molina. By an Order dated

September 1, 2020, Master Molina granted nine of the ten motions to proceed in

forma pauperis and denied reconsideration of the Final Report in the First Action.

She then dismissed the Second Action. As the Master explained, in essence, the

Second Action complained of conditions of confinement, and Title 10,

Section 8804(g) of the Delaware Code requires a prisoner to exhaust all

administrative remedies available through the institutional grievance process before

filing a complaint relating to a condition of confinement. 7 After canvasing the record

of both the First and Second Actions, she found no information concerning any

efforts to exhaust administrative remedies.      She dismissed the Second Action

without prejudice to your ability to refile with support showing that all available

administrative remedies have been exhausted. Because she dismissed the Second

Action, the Master did not rule on your motion for the appointment of counsel.




7
    Order ¶ 5.
C.A. No. 2020-0742-KSJM
January 13, 2021
Page 4 of 5

         You took exceptions to Master Molina’s September 1, 2020 Order (although

you referred to it as Master Griffin’s Final Report).8 This matter was assigned to me

solely for the purpose of hearing the exceptions to the Order. 9

         After taking exceptions, you wrote three additional letters dated

September 24, September 30, and October 12, 2020. The last letter was docketed

on October 19, 2020. Each letter attached exhibits concerning your efforts to exhaust

administrative remedies.

         Typically, this court reviews exceptions “on the record before the Master,

unless the Court determines otherwise for good cause shown.” 10 In this case,

however, Master Molina issued the Order based on a record that did not include any

evidence of your attempts to exhaust the administrative remedies available to you.

Given your status as a pro se litigant, and the development of the records following

the Master’s issuance of the Order, it is appropriate to give the Master an opportunity

to evaluate your three most recent submissions and revisit her findings in light of

that information.11



8
 Second Action Dkt. 20, Letter Addressed to the Court from Fred Huffman to the Court
Regarding Exceptions (taking exception to the “Order Dated Sept. 01, 2020”).
9
    Second Action Dkt. 22, Case Reassignment Letter.
10
     Ct. Ch. R. 144(e).
11
  See, e.g., DiGiacobbe v. Sestak, 743 A2d 180, 184–85 (Del. 1999) (finding that a remand
to the trial court was appropriate where the reviewing court was “unable to review the
C.A. No. 2020-0742-KSJM
January 13, 2021
Page 5 of 5

      This matter is therefore remanded to the Masters in Chancery, who may

review the new evidence you have presented and determine if revisiting the findings

in the Final Report or the Order is appropriate.

      IT IS SO ORDERED.

                                         Sincerely,

                                         /s/ Kathaleen St. Jude McCormick

                                         Kathaleen St. Jude McCormick
                                         Vice Chancellor




decision of the Court of Chancery” which, “likewise, was unable to review the decision of
the master” due to limitations in the available record).